United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1212
Issued: April 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from a November 24, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from February 27, 2015, the date of the most recent OWCP merit decision, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claims pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 20, 2013 appellant, then a 54-year-old data collection technician, filed an
occupational disease claim (Form CA-2) alleging that he sustained a back condition due to
1

5 U.S.C. § 8101 et seq.

constant and repetitive lifting of trays, sacks of mail, and parcels. He first became aware of the
condition and related it to factors of his federal employment on March 2, 2012, the date he
stopped work. Appellant subsequently retired on October 28, 2014.
Initial status reports from Dr. Danny Chan, a chiropractor, advised that appellant was
unable to work and was experiencing low back sprain/strain with radicular pain. An April 17,
2012 magnetic resonance imaging (MRI) scan of the lumbar spine revealed a concentric
broad-based bulge at L4-5 and L5-S1. A July 15, 2013 report from Dr. Robert J. Harrison,
Board-certified in internal and occupational medicine, advised that appellant’s work involved
lifting 70-pound bags of mail about 12 times a day. Dr. Harrison reported that, while performing
these duties, appellant felt right lower back pain with radiation down the right leg to the foot. He
reported findings and diagnosed lumbar disc disease with right lower extremity radiculopathy.
Dr. Harrison also reported that appellant should remain off work. He continued following
appellant and placing him off work.
After appellant’s claim was initially denied in decisions dated April 11 and November 25,
2013, on April 18, 2014 OWCP accepted the claim for sprain of the back in the lumbar region
and temporary aggravation of degeneration of the lumbar or lumbosacral intervertebral disc.
Subsequently, by decision dated May 29, 2014, OWCP terminated his compensation benefits
effective May 29, 2014 as the employment-related conditions had resolved. However, by
decision dated September 10, 2014, it vacated the termination decision and reopened appellant’s
claim for the accepted conditions.
In a May 6, 2014 claim for compensation (Form CA-7), appellant requested wage-loss
compensation for the period March 5, 2012 through May 2, 2014. He also submitted a June 3,
2014 claim for compensation (Form CA-7) for the period May 5 through 19, 2014.
By letter dated August 28, 2014, OWCP advised appellant to submit medical evidence
supporting his disability claim.
In a September 22, 2014 letter, Dr. Harrison responded to OWCP’s request for a medical
opinion regarding appellant’s claimed disability from February 8, 2013 through May 19, 2014.
He noted that appellant had been under his care since July 15, 2013. Dr. Harrison advised that a
lumbar spine MRI scan revealed disc disease at L4-5 and L5-S1 with underlying annular tear and
bulge with possible nerve root impingement. He indicated that on examination of the back there
was tenderness to palpation at L4 and L5 with tightness in the lower back region. Dr. Harrison
advised that range of motion was abnormal and straight leg raising was positive on the right. He
noted that he provided multiple work status slips indicating appellant’s inability to work and that
his documentation had not been limited to pain only, but provided evidence for objective
findings.
By decision dated October 15, 2014, OWCP denied appellant’s claim for compensation
for the period March 4, 2012 through May 2, 2014 because the medical evidence of record was
insufficient to establish that his total disability from work was causally related to the work injury.
It found that medical evidence of record included objective findings. However, there was no
rationalized opinion explaining how the objective findings rendered appellant unable to work.

2

On December 1, 2014 appellant requested reconsideration.
In a letter dated November 6, 2014, Dr. Harrison responded to OWCP’s October 15, 2014
denial. He advised that appellant’s condition was permanent and rendered him unable to work
due to low back pain with significant aggravation upon bending, stooping, and lifting.
Dr. Harrison opined that a return to work would result in significant aggravation of his disc
disease that had been objectively demonstrated with MRI scan and examination findings.
In a November 17, 2014 report, Dr. Hoyman Hong, a Board-certified physiatrist to whom
appellant was referred by Dr. Harrison, advised that appellant sustained a low back injury while
lifting several years prior. He noted that appellant was unable to stand for more than an hour
and, therefore, he had difficulty participating in his job activities. Dr. Hong noted that appellant
had been off work for the past month and recommended an L5-S1 transforaminal epidural steroid
injection.
By decision dated February 27, 2015, OWCP denied modification of its prior decision.
Appellant continued to submit medical evidence. In a May 5, 2014 report, Dr. Harrison
advised that appellant complained of right-sided back pain radiating down to the right leg with
numbness and tingling over the right side of the lower leg and toes. He advised that appellant
was off work and assessed sprain of the lumbar region. On examination Dr. Harrison noted
positive straight leg raising on the right at 10 degrees, light touch decreased over the right lateral
calf, forward flexion 50 percent, and extension 75 percent.
In a February 19, 2015 report, Dr. Harrison advised that appellant complained of rightsided low back pain. He reiterated the findings on examination found in earlier reports and
assessed sprain of the lumbar region and displacement of the lumbar intervertebral disc without
myelopathy.
In a March 3, 2015 report, Dr. Hong administered a right L5-S1 and S1 fluoroscopic
guided contrast-enhanced transforaminal epidural steroid and anesthetic injection. He assessed
L5-S1 lumbar disc herniation and right L5-S1 lumbar radiculopathy. An accompanying imaging
report advised that x-rays showed the lumbosacral junctional and demonstrated spinal needles to
the right of L5 and S1.
In an April 2, 2015 report, Dr. Harrison advised that appellant had constant right-sided
low back pain worse with walking and prolonged sitting. He noted that the pain radiated into the
right leg with numbness and tingling over the right side of the lower leg and toes. Dr. Harrison
indicated that appellant was retired and assessed sprain of the lumbar region. Examination
revealed positive straight leg raising on the right at 10 degrees, light touch decreased over the
right lateral calf, forward flexion 50 percent, and extension at 75 percent.
In an April 2, 2015 letter to OWCP, Dr. Harrison contended that appellant worked for the
employing establishment for 34 years where he performed repetitive bending, stooping, and
lifting. He advised that on March 2, 2012 appellant felt the immediate onset of right lower back
pain with radiation into the right lower extremity after lifting a bag of mail. Dr. Harrison
indicated that since then appellant complained of continuous pain in the right lower back with
radiation into the right lower extremity. He noted that his examination findings included positive
3

straight leg on the right and that imaging showed objective evidence of low back injury.
Dr. Harrison advised that appellant was provided with work restrictions that limited lifting,
pulling, pushing, and simple grasping to 10 pounds and limited standing to an hour and included
no bending, stooping, twisting, or climbing. He opined that appellant’s L5-S1 disc disease was
permanent and that he was unable to return to work in his usual and customary occupation.
On September 1, 2015 appellant requested reconsideration.
By decision dated November 24, 2015, OWCP denied appellant’s request for
reconsideration without a merit review.
On appeal appellant contends that he was treated unfairly by OWCP and he requests
compensation for the annual and sick leave used prior to his retirement.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2 its
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 To be entitled to a merit review of its decision
denying or terminating a benefit, a claimant’s application for review must be received within one
year of the date of that decision.4 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
In a February 27, 2015 merit decision, OWCP denied appellant’s claim for wage-loss
compensation because the evidence of record did not establish that he was totally disabled from
work beginning March 4, 2012 due to the accepted sprain of the back in the lumbar region and
temporary aggravation of degeneration of the lumbar or lumbosacral intervertebral disc.
Appellant submitted a timely request for reconsideration received by OWCP on September 1,
2015, which was denied without a merit review.
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim. The underlying issue in this case is whether appellant met his burden of
proof to establish that the period of disability from March 4, 2012 through May 2, 2014 was
causally related to the accepted work injury. This is a medical issue. OWCP’s decisions
2

Id. Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

4

informed appellant of the defects of his claim and particularly advised him of why the medical
evidence was deficient. In support of reconsideration, appellant submitted several medical
reports.
In his April 2, 2015 letter to OWCP, Dr. Harrison made findings on examination and
listed work restrictions. He indicated that appellant’s L5-S1 disc disease was permanent and that
he was unable to return to work in his usual and customary occupation. However, this report,
while new is duplicative of evidence previously submitted and was considered by OWCP.
Evidence that repeats or duplicates evidence already in the case record has no evidentiary value
and does not constitute a basis for reopening a case.6 Therefore, this report is insufficient to
require OWCP to reopen the claim for a merit review.
In a May 5, 2014 report, Dr. Harrison assessed sprain of the lumbar region and made
findings on examination. On February 19, 2015 he advised that appellant complained of rightsided low back pain. Dr. Harrison reiterated the findings on examination contained in earlier
reports and assessed sprain of the lumbar region and displacement of the lumbar intervertebral
disc without myelopathy. In his April 2, 2015 report, Dr. Harrison advised that appellant had
constant right-sided low back pain worse with walking and prolonged sitting. He assessed sprain
of the lumbar region and made findings on examination. In his March 3, 2015 report, Dr. Hong
advised that appellant underwent a right L5-S1 and S1 fluoroscopic guided contrast-enhanced
transforaminal epidural steroid and anesthetic injection. These reports, however, do not address
appellant’s disability for work during the claimed period. The Board has held that the
submission of evidence which does not address the particular issue involved in a case does not
constitute a basis for reopening the claim.7 Thus, this evidence is insufficient to require OWCP
to reopen the claim for a merit review.
Furthermore, appellant neither showed that OWCP erroneously applied or interpreted a
specific point of law nor advanced a relevant legal argument not previously considered by
OWCP. Because he failed to meet one of the standards enumerated under section 8128(a) of
FECA, he was not entitled to further merit review of his claim.
On appeal appellant contends that he was treated unfairly by OWCP and he requests
compensation for the annual and sick leave used prior to his retirement. As explained above, the
Board does not have jurisdiction to review the merits of the case. Appellant did not submit any
evidence or argument in support of his reconsideration request that warranted reopening his
claim for a merit review pursuant to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

6

J.P., 58 ECAB 289 (2007).

7

Johnnie B. Causey, 57 ECAB 359 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the November 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

